Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/22 was filed before the mailing date of the Notice of Allowance on 7/13/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The art cited on the extended European search report filed in the IDS appears to be relevant art to applicant's disclosure.
An extended European search report (filed with the IDS) discloses two documents that disclose a sequence that is at least 90% identical to SEQ ID NO: 15. Brigitte et al. (PLOS Genetics 5:e1000422, 2009) and WO2013151665 (SEQ ID NIL 79860, both cited on the IDS.
Brigitte et al. disclose primary ciliary dyskinesia gene therapy using a lentivirus vector comprising a human wild-type DNAI1 (GenBank Accession No. AF091619).  However, AF091619 appears to be 66% identical to SEQ ID NO: 15 and not 90% identical as stated in the search report.  
An alignment of SEQ ID NO: 14 (wild type DNAI1) and SEQ ID NO: 15 in the instant disclosure indicates that SEQ ID NO: 14 is 88% identical to SEQ ID NO: 15.
WO2013151665 discloses a sequence that is at least 90% to SEQ ID NO: 15, however, there is nothing in the disclosure of ‘665 that teaches or makes obvious the claimed method because there is nothing in the WO document for one of ordinary skill in the art to pick and choose SEQ ID NO: 79,860 from the list of thousands of sequences and use it in the claimed method, wherein the sequence has codons that provide heterologous expression of the DNAI1 within ciliated cells of the subject. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635